Jonas V. Anderson, VA SB #78240
Acting Assistant United States Trustee
Kathryn Perkins, CSB #240149
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Room 213
Portland, OR 97205
Tel: (206) 553-2000 ext. 265
Email: kathryn.e.perkins@usdoj.gov

Attorneys for Gregory M. Garvin,
Acting United States Trustee for Region 18



                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF OREGON

 In re                                            Case No. 17-34395-pcm11

 Mark E. Delong,                                  NOTICE OF SUBSTITUTION OF
                                                  COUNSEL
 Debtor.

          Please be advised that, pursuant to LBR 9010-1(d), Kathryn E. Perkins,

CSB #240149, hereby replaces Carla Gowen McClurg as counsel of record for Gregory M.

Garvin, Acting United States Trustee for Region 18 (the “UST”). Notices and other documents

in this matter for the UST should be directed to Kathryn E. Perkins (contact information listed

above).

          DATED this 19th day of November, 2018.


                                              GREGORY M. GARVIN
                                              Acting United States Trustee for Region 18


                                              /s/ Kathryn E. Perkins
                                              KATHRYN E. PERKINS, CSB #240149
                                              Trial Attorney




                      Case 17-34395-pcm11         Doc 182     Filed 11/19/18
                                CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, I served a copy of the foregoing NOTICE

OF SUBSTITUTION OF COUNSEL by electronic means on all parties on the electronic

service list in this case by filing the foregoing document via ECF.



                                             GREGORY M. GARVIN
                                             Acting United States Trustee for Region 18


                                             /s/ Michael Connolly




                     Case 17-34395-pcm11         Doc 182      Filed 11/19/18
